DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 26, 30, and 31 of U.S. Patent No. 10,625,018. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1 – 16 of the application are to be found in claims 1 – 26, 30, and 31 of the patent.  Specifically, both the application claims and the patent claims include in insertion mechanism having a housing, a rotational biasing member, an insertion member/needle, a hub coupled to the needle/insertion member, a retraction biasing member, and rotation of the housing causes de-energizing of the rotational biasing member. The difference between claims 1 – 16 of the application and claims 1 – 26, 30, and 31 of the patent lies in the fact that the patent claim includes more elements and is thus more specific (for example, the sleeve).  Thus the invention of claims 1 – 26, 30, and 31 of the patent is in effect a “species” of the “generic” invention of claims 1 – 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 – 16 is anticipated by claims 1 – 26, 30, and 31 of the patent, it is not patentably distinct from claims 1 – 26, 30, and 31.

Allowable Subject Matter
Claims 1 – 16 would be allowable if a Terminal Disclaimer is filed to overcome the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts discovered during examination are: Howell (U.S. 2015/0297867), Gyrn (U.S. 2015/0164545), Politis (U.S. 2014/0058353), and Moberg (U.S. 2008/0051714).
Regarding claim 1, prior arts do not teach a retraction biasing member coupled with the hub and configured to move the hub and the insertion member from the insertion position toward the initial position as the retraction biasing member de-energizes; and wherein rotation of the housing caused by de-energizing of the rotational biasing member causes the hub and the insertion member to move linearly from the initial position to the insertion position and subsequent de-energizing of the retraction biasing member causes the hub and the insertion member to move from the insertion position toward the initial position.
Claims 2 – 16 are indicated as allowable due to their dependency on claim 1.
Further, reasons for allowance in the parent application (15/548,981) are adopted as part of reasons for indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783